NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2516-19

IN THE MATTER OF DANIEL
SKRABONJA, BAYSIDE STATE
PRISON, DEPARTMENT OF
CORRECTIONS.
_____________________________

                Argued November 1, 2021 – Decided December 17, 2021

                Before Judges Rothstadt and Natali.

                On appeal from the Civil Service Commission, Docket
                No. 2019-2691.

                Kevin P. McCann argued the cause for appellant Daniel
                Skrabonja (Chance & McCann, LLC, attorneys;
                Matthew Weng, on the briefs).

                Jana R. DiCosmo, Deputy Attorney General, argued the
                cause for respondent New Jersey Department of
                Corrections (Andrew J. Bruck, Acting Attorney
                General, attorney; Donna Arons, Assistant Attorney
                General, of counsel; Jana R. DiCosmo, on the brief).

                Andrew J. Bruck, Acting Attorney General, attorney for
                respondent Civil Service Commission (Eric A. Reid,
                Deputy Attorney General, on the statement in lieu of
                brief).

PER CURIAM
      Appellant Daniel Skrabonja appeals from the Civil Service Commission's

(CSC) final administrative decision, adopting an Administrative Law Judge's

(ALJ) recommendation to affirm Bay State Prison's (BSP) termination of his

employment as a senior correction officer (SCO). The termination was based

on Skrabonja having committed nine violations, including conduct unbecoming

a public employee and intentionally falsifying records. Many of them related to

his participation in a scheme with other correction officers (COs) to force

inmates to turn over to the COs commissary items the inmates purchased in

exchange for the inmates being allowed to receive minimal services to which

they were entitled. The violations also related to his failure to make required

log entries, his falsifying other log entries, and his lying to investigators.

Notably, Skrabonja admitted to his misconduct and accepted full responsibility.

      On appeal, Skrabonja argues the CSC's decision was arbitrary, capricious,

and unreasonable because it failed to require BSP to apply progressive discipline

to mitigate his penalty in light of (1) his unblemished employment record; (2)

his learning disability; (3) his then recent assignment to the unit where the

scheme was carried out; (4) BSP's violation of his Fifth and Sixth Amendment

rights by threatening him with criminal charges and interviewing him in a




                                                                           A-2516-19
                                       2
criminal investigation without providing Miranda1 warnings; and (5) BSP's

failure to report alleged criminal conduct to the county prosecutors.

       We affirm because Skrabonja failed to prove the CSC's determination was

an abuse of its discretion, especially in light of Skrabonja's violations and their

relationship to his position as an SCO. Moreover, Skrabonja's removal was

justified and does not shock our sense of fairness despite Skrabonja's

unblemished record because his misconduct was so severe.

       The facts leading to Skrabonja's termination were generally not in dispute.

They are summarized as follows. Skrabonja was hired as a CO at BSP in 2012.

Prior to being hired, he had received from the CSC an accommodation of extra

time for the civil service exam because of a learning disability. However, on

his job application, he did not note any accommodations were necessary for him

to perform the duties of CO, nor did he ever request an accommodation while

working because he believed he did not need one and his impairment did not

affect his ability to perform his job. Also, when he was hired, Skrabonja

confirmed his receipt, review, and understanding of the many policies and

procedures his employment with BSP was conditioned on, including the "New




1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                             A-2516-19
                                        3
Jersey Department of Corrections, Human Resources Bulletin 84-17, As

Amended, Disciplinary Action Policy," (HRB 84-17).

      After his employment commenced, Skrabonja witnessed other COs force

inmates to turn over commissary items to receive services.            Despite that

knowledge, Skrabonja never reported the misconduct and was not disciplined

for his failure to do so until his involvement in the misconduct was discovered

in 2016. Until 2016, he otherwise performed his duties without incident and in

fact he was promoted to SCO.

      On June 17, 2016, Skrabonja began working in "Alpha" unit. The next

day, he witnessed SCO Tyler DeShields force inmates who wanted to shower,

use the telephone, or receive other services, to first place various commissary

items they had purchased into a brown paper bag. Skrabonja later came upon

the bag in an office, looked in the bag, and moved it behind a desk. The contents

of the bag were later secured in an officer's locker, which Skrabonja locked

using a personal lock for which he had the key. While assigned to "Alpha" unit,

Skrabonja also did not log in visitors and falsified other records by stating he

performed duties that he did not perform. Moreover, he sat at the officer's desk

within the unit in a reclining position, with his feet on the desk, and hands behind

his head.


                                                                              A-2516-19
                                         4
      On June 25, 2016, BSP's Administrative Office received an inmate inquiry

form which complained about DeShields's conduct. The author of the note was

an anonymous inmate, who described the "extortion" by DeShields on June 18,

2016. In the note, the inmate threatened violence if officials did not address the

misconduct.

      John Gardner, a senior investigator at BSP, conducted an investigation

into the inmate's claims. On June 30, 2016, Gardner reviewed surveillance video

and observed Skrabonja look inside the bag containing inmates' commissary

items, fold it closed and place it on the floor behind the officers' desk in the unit.

Investigators also observed Skrabonja seated in a reclining position with his feet

on the officer's desk and hands behind his head.           The same day, Gardner

conducted a search that included the locker where Skrabonja secured the bag,

and Gardner found the prisoners' property.

      On July 15, 2016, Gardner notified Skrabonja that he was subject to an

administrative disciplinary investigation. 2       During an ensuing interview,


2
    Skrabonja signed a Weingarten Administrative Rights form indicating he
understood the administrative nature of the investigation and his entitlement to
union representation during questioning. The Weingarten Administrative Rights
form provides notice to an employee of their right to union representation during
an employer's investigation of misconduct. The United States Supreme Court
first defined and recognized this right derived from the National Labor Relations


                                                                               A-2516-19
                                          5
Skrabonja lied to investigators as to the events of June 18, 2016, and about

whether he had the key to the locker.

      After Gardner completed his investigation, BSP served Skrabonja with a

Preliminary Notice of Disciplinary Action, charging violations under N.J.A.C.

4A:2-2.3(a)(6), conduct unbecoming an employee, N.J.A.C. 4A:2-2.3(a)(12),

other sufficient cause, HRB 84-17, B-1 neglect of duty, loafing, idleness or

willful failure to devote attention to tasks which could result in danger to persons

or property, HRB 84-17, C-8 falsification: intentional misstatement of material

fact in connection with work, employment application, attendance, or in any

record, report, investigation or other proceeding, HRB 84-17, C-11 conduct

unbecoming an employee, HRB 84-17, C-17 possession of contraband on State

property or in State vehicles, HRB 84-17, D-7 violation of administrative

procedures and/or regulations involving safety and security, HRB 84-17, E-1

violation of a rule, regulation, policy, procedure, order or administrative

decision, HRB 84-17, E-2 intentional abuse or misuse of authority or position.




Act (NLRA), 29 U.S.C.S. §§ 151 to 169. NLRB v. J. Weingarten, Inc., 420 U.S.
251 (1975). The New Jersey Supreme Court recognized the similarities between
the NLRA and the Employer-Employee Relations Act, N.J.S.A. 34:13A-1 to -
29, which applies to state employees, and adopted the "Weingarten rule"
requiring notice of this right. In re Univ. of Med. & Dentistry of N.J., 144 N.J.
511 (1996).
                                                                              A-2516-19
                                         6
      Thereafter, an informal pre-termination hearing was held by a BSP

hearing officer, who found "[m]anagement ha[d] provided sufficient reason to

suspend [Skrabonja] from duty." On October 27 and November 30, 2016, a

Department of Corrections (DOC) hearing officer held a formal hearing, in

which the parties presented and examined witnesses and evidence. Thereafter,

the DOC issued a Final Notice of Disciplinary Action, including a

comprehensive decision which concluded all charges against Skrabonja were

sustained and imposed a disciplinary action of removal despite an unblemished

record because of the high standard DOC employees are held to, which

Skrabonja failed to meet by his serious misconduct.

      Skrabonja appealed and the matter was referred to the Office of

Administrative Law, where an ALJ presided over a hearing, and then issued his

decision and recommendation on December 6, 2019. In his decision, the ALJ

summarized Skrabonja's testimony as follows:

            During his testimony, he admitted to all charges against
            him. He also read a prepared statement . . . into the
            record in which he accepted responsibility for his
            actions. He apologized for the danger he exposed
            everyone to and expressed his deep remorse for the
            same. He asked to be given a second chance and to be
            permitted to return to his employment as an SCO.




                                                                       A-2516-19
                                       7
      The ALJ also found Skrabonja was aware COs forced inmates to turn over

their commissary items, possessed a key to a personal lock securing these items

in an officer's locker, intentionally provided false information to investigators,

was sitting with his hands behind his head and feet on the unit's officer's desk,

being inattentive to inmates in his care, made false entries and failed to make

required entries in logbooks. Those facts, considered alongside Skrabonja's and

other witnesses' testimony, and controlling case law, led to the ALJ's

conclusions that Skrabonja violated each charge against him.

      Finally, the ALJ determined the appropriate penalty for Skrabonja's

serious violations was removal. The judge considered HRB 84-17 to determine

the range of penalties authorized for Skrabonja's misconduct, which included

removal. Skrabonja argued his penalty should have been mitigated because he

was new to "Alpha" unit. The judge concluded Skrabonja's argument was

meritless because "[h]is conduct would be considered egregious anywhere

within the walls of the BSP."

      Skrabonja also contended his learning disability should have been a

mitigating factor. The judge gave "very little weight" to this argument because

Skrabonja testified "he never requested an accommodation at the BSP because

he did not require one," and "no competent evidence [was] presented that his


                                                                            A-2516-19
                                        8
prior diagnosis of attention deficit, hyperactivity disorder (ADHD)3 affected his

ability to know right from wrong."

      On January 15, 2020, the CSC issued its Final Administrative Action that

"accepted and adopted the [f]indings of [f]act and [c]onclusion[s]" of the ALJ's

initial recommendation dated December 6, 2019, found "the action of the

appointing authority in removing Skrabonja was justified," affirmed BSP's

action, and dismissed Skrabonja's appeal. This appeal followed.

      On appeal, Skrabonja contends the CSC's decision was arbitrary and

capricious because "the agency violated [its] princip[les]" by "failing to apply

progressive discipline" in response to his misconduct, especially since he had

no prior history of misconduct. Skrabonja also contends its decision to remove

him "shocks one[']s sense of fairness."         He also argues removal was

inappropriate where, "during the interview with [Gardner], [Skrabonja] was

threatened with criminal charges and [ten] years in jail but was never informed

of his right to counsel"; "the charges were never forwarded to the county

prosecutor for review prior to [BSP] issuing such a threat in violation of



3
  "The essential feature of [ADHD] is a persistent pattern of inattention and/or
hyperactivity-impulsivity that interferes with functioning or development." Am.
Psychiatric Ass'n, Diagnostic and Statistical Manual of Mental Disorders 61 (5th
ed. 2013).
                                                                           A-2516-19
                                       9
Attorney General guidelines"; he was new to "Alpha" unit; and "[he] has a

learning disability" which delayed his ability to tell right from wrong. We

disagree.

      Our review of a final agency decision is limited, and its decision is

disturbed only upon a showing that it was "arbitrary, capricious or unreasonable,

or that it lacked fair support in the evidence." In re Carter, 191 N.J. 474, 482

(2007) (quoting Campbell v. Dep't of Civ. Serv., 39 N.J. 556, 562 (1963)). In

reviewing agency determinations, we are generally limited to determining:

            (1) whether the agency's action violates express or
            implied legislative policies, that is, did the agency
            follow the law; (2) whether the record contains
            substantial evidence to support the findings on which
            the agency based its action; and (3) whether in applying
            the legislative policies to the facts, the agency clearly
            erred in reaching a conclusion that could not reasonably
            have been made on a showing of the relevant factors.

            [Id. at 482-83 (quoting Mazza v. Bd. of Trs., 143 N.J.
            22, 25 (1995)).]

      When an agency's decision meets those criteria, then we owe "substantial

deference to the agency's expertise and superior knowledge of a particular field."

In re Herrmann, 192 N.J. 19, 28 (2007) (citations omitted). Also, although we

are not bound by an "agency's interpretation of a statute or its determination of

a strictly legal issue," if the agency's decision is supported by substantial


                                                                            A-2516-19
                                       10
evidence, we "may not substitute [our] own judgment for the agency's even

though [we] might have reached a different result." Carter, 191 N.J. at 483

(citations omitted).

      Similarly, our review of disciplinary sanctions is limited by the same

deferential standard. Herrmann, 192 N.J. at 28. With that deference in mind,

the test when reviewing administrative sanctions is "whether such punishment

is so disproportionate to the offense, in light of all the circumstance s, as to be

shocking to one's sense of fairness." Id. at 28-29 (quoting In re Polk, 90 N.J.

550, 578 (1982)). "The threshold of 'shocking' the court's sense of fairness is a

difficult one, not met whenever the court would have reached a different result."

Id. at 29.

      The CSC has broad discretion to remove employees, including SCOs.

Herrmann, 192 N.J. at 22 (citing N.J.S.A. 11A:2-6). Still, the CSC must decide

whether removal is appropriate after a hearing, N.J.S.A. 11A:2-6; it must follow

the law; its findings of fact must be supported by substantial evidence; and its

conclusion cannot be clearly unjustified by those facts. Carter, 191 N.J. at 482-

83.

      Here, the parties do not dispute whether a fair hearing was held or whether

there was substantial evidence that Skrabonja's actions violated the conditions


                                                                             A-2516-19
                                       11
of his employment as defined by the applicable regulations and the controlling

handbook. In fact, Skrabonja admitted to being aware officers forced inmates

to turn over their commissary items, storing those items in a locker secured by

a personal lock, for which he held the key, making false entries and failing to

make proper entries in logbooks, sitting with his hands behind his head and feet

on the unit's officer's desk, being inattentive to inmates in his care, misusing his

authority and position as an SCO, and lying to investigators about his

misconduct on June 18, 2016. Therefore, it is undisputed the CSC's finding, that

discipline was warranted, was supported by substantial evidence.

      Turning to the issue of Skrabonja's removal being sustainable despite the

lack of progressive discipline, we initially observe again that agencies have

broad discretion in deciding a disciplinary action to the extent that the action

does not shock one's sense of fairness. Herrmann, 192 N.J. at 28-29. We also

note removal for a first offense is expressly provided for in HRB 84-17, despite

its purpose to "foster progressive discipline." HRB 84-17 at 2.

      When followed, progressive discipline manifests in either a gradually

increasing penalty for reoffenders or mitigating the penalty for a current offense

if, after considering mitigating or aggravating factors, the authorized penalty is

inappropriate. Herrmann, 192 N.J. at 31, 33. Factors that may be considered


                                                                              A-2516-19
                                        12
are "length of service," "total employment record," or "other legitimate

circumstances" that would "cause [the penalty] to be inappropriate." HRB 84 -

17 at 2.

      As Skrabonja acknowledges on appeal, progressive discipline is not

mandated in all cases. In cases where progressive discipline may apply, the CSC

must consider the seriousness of the charges when making a final determination.

Henry v. Rahway State Prison, 81 N.J. 571, 580 (1980).

      Reviewing courts will generally uphold removal without progressive

discipline when reviewing an agency's disciplinary action where (1) "the

misconduct is severe," (2) "when [the misconduct] is unbecoming to the

employee's position or renders the employee unsuitable for continuation in the

position," or (3) "when application of the principle would be contrary to the

public interest." Herrmann, 192 N.J. at 33.

      In considering the appropriateness of an SCO's removal, it must be with

the understanding that COs, like police officers, are held to a higher standard,

because they are deemed by statute to be "peace officers" with "full police

powers," see N.J.S.A. 2A:154-4, and their "primary duty is to enforce and

uphold the law" and to "represent[] law and order to the citizenry [by]

present[ing] an image of personal integrity and dependability in order to have


                                                                          A-2516-19
                                      13
the respect of the public." Twp. of Moorestown v. Armstrong, 89 N.J. Super.

560, 566 (App. Div. 1965); see, e.g., Henry, 81 N.J. at 579-80 (finding removal

warranted despite no history of misconduct because "[t]he falsification of a

report by an SCO can disrupt and destroy order and discipline in a prison");

Bowden v. Bayside State Prison, 268 N.J. Super. 301, 306 (App. Div. 1993)

(finding removal warranted despite no prior major disciplinary record where

SCO committed conduct unbecoming an employee by playing cards with

inmates and paying gambling debts with cigarettes).

      Against this backdrop, here, we conclude it was neither arbitrary,

capricious nor unreasonable for the CSC to affirm Skrabonja's removal without

progressive discipline. See Herrmann, 192 N.J. at 33. The CSC's final decision

to uphold Skrabonja's removal was supported by the credible evidence, was

within its discretion, and did not shock our sense of fairness.

      We find no merit to Skrabonja's remaining arguments to the contrary ,

substantially for the reasons expressed by the ALJ in the written decision

adopted by the CSC. We add only the following comments.

      Skrabonja's argument that he lied to investigators because they coerced

his statements by threatening him with criminal charges is belied by his

testimony "[t]hat lying is all on me." And, in any event, Gardner testified he did


                                                                            A-2516-19
                                       14
not speak to Skrabonja about criminal charges and Skrabonja did not know

whether he was facing any charges.

      Also, Skrabonja's Fifth and Sixth Amendment rights were not violated and

BSP did not fail to follow policy that required it to alert the prosecutor of

possible criminal charges both fail. The Fifth Amendment right against self-

incrimination applies to "criminal case[s]," and the Sixth Amendment right to

counsel applies to "criminal proceedings," U.S. Const. amends. V and VI,

neither right applies to cases civil in nature. See, e.g., State v. Kennedy, 97 N.J.

278, 284-85 (1984); State v. Reed, 133 N.J. 237, 252 (1993). Nothing about

Skrabonja's administrative investigation was criminal in nature.           In fact,

Skrabonja signed the Weingarten Administrative Rights form stating he

understood the interview was part of an administrative investigation and not

relating to criminal charges. Also, the Attorney General's Internal Affairs Policy

and Procedure requires complaints to be thoroughly investigated, and immediate

notification to county prosecutors only "[w]here preliminary investigation

indicates the possibility of a criminal act on the part of the accused officer ."

Off. Att'y Gen., Internal Affairs Policy & Procedures (Rev. Nov. 1992). Here,

Gardner thoroughly investigated the complaint against DeShields, which

uncovered Skrabonja's misconduct. The inmate complaint alleged DeShields


                                                                              A-2516-19
                                        15
extorted inmates, but did not accuse Skrabonja of any criminal misconduct. And

Gardner's investigation did not lead to any criminal allegations or charges.

      Equally without merit is Skrabonja's argument that his learning disability

and being newly assigned to "Alpha" unit explained his conduct. Skrabonja

testified his learning disability absolutely did not limit or impair his ability to

perform his duties, which included identifying wrongful conduct. And, he

testified this misconduct had occurred in other units during his nearly four years

of being employed by BSP and he failed to report it. He had nearly four years

before entering "Alpha" unit to realize the wrongfulness of his conduct, not just

two days.

      Skrabonja failed to provide any legitimate circumstances to mitigate his

removal as a response to his severe misconduct or to otherwise render the CSC's

final decision to remove him shocking to our sense of fairness.

      Affirmed.




                                                                             A-2516-19
                                       16